Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 1 of 9




                   EXHIBIT 2
        Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 2 of 9




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 OLIVER LUCK,                                     :     CASE NO. 3:20-cv-00516-VAB
                                                  :
                        Plaintiff,                :
                                                  :
 v.                                               :
                                                  :
 VINCENT K. MCMAHON and                           :
 ALPHA ENTERTAINMENT LLC,                         :
                                                        MAY 17, 2021
                                                  :
                        Defendants.
                                                  :


            DEFENDANT ALPHA ENTERTAINMENT LLC’S FOURTH SET OF
            INTERROGATORIES DIRECTED TO PLAINTIFF OLIVER LUCK

       Defendant Alpha Entertainment LLC (“Alpha”) hereby propounds the following Fourth

Set of Interrogatories (the “Interrogatories”) to Plaintiff Oliver Luck (“Luck”) to be answered

within thirty (30) days of service hereof as provided by Rule 33 of the Federal Rules of Civil

Procedure. The following instructions and definitions apply to these Interrogatories in addition to

the obligations set forth in Rules 26 and 33 of the Federal Rules of Civil Procedure.

                                        INSTRUCTIONS

       1.      With respect to each of the following interrogatories, unless otherwise stated in a

particular interrogatory, the information sought is that which is current to the date of Your answer

thereto. Furthermore, these interrogatories are of a continuing nature. You are required to serve

supplemental responses in accordance with Rule 26(e) of the Federal Rules of Civil Procedure.

       2.      Answers are to be provided by You under oath.

       3.      With respect to the answer to each interrogatory or subpart, thereof, identify the

source of the information given therein, with as much particularity as is reasonably possible,

including, without limitation, the nature, designation, and location of any files that contain such


                                                 1
        Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 3 of 9




information and the custodian of the files, and identify each document which supports, in whole

or in part, the answer to each interrogatory.

       4.       If You object to any Interrogatory, or any subparagraph or subpart of any

Interrogatory, on the basis of privilege (attorney-client communications, work product or any other

alleged privilege), for each objection state:

                (a)    the date and place of the communication and/or document;

                (b)    the identity of each person who was present at or who participated in such

       communication or the author(s) and recipient(s) of the document;

                (c)    the type of communication;

                (d)    the general subject matter of the communication or document;

                (e)    the Interrogatory seeking the communication or document; and

                (f)    the nature of the privilege or other reason for not producing the

       communication or document.

       5.       If You elect to avail yourself of the procedure for answering interrogatories

authorized by Rule 33(d) of the Federal Rules of Civil Procedure, for each Interrogatory and

subpart thereof, specify the particular documents responsive to that specific Interrogatory and

subpart thereof and, for each document, specify its source (i.e., from whose and what files it was

taken), and its author, recipients, and the date of the preparation, if not apparent from the face of

the document.

                                          DEFINITIONS

       A.       “Alpha” shall refer to Defendant Alpha Entertainment LLC.

       B.       “Defendants” shall refer to Defendants Vincent K. McMahon and Alpha

Entertainment LLC.




                                                 2
        Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 4 of 9




       C.       “You” or “Your” shall refer to Plaintiff Oliver Luck.

       D.       “Plaintiff’s Disclosures” shall refer to Plaintiff Oliver Luck’s Rule 26(a)(1) Initial

Disclosures dated January 15, 2021 and Rule 26(a)(1) Amended Disclosures dated April 16, 2021.

       E.      “Defendants’ Disclosures” shall refer to Defendants’ Rule 26(a)(1) Initial

Disclosures dated January 15, 2021.

       F.      The terms “Communication,” “Document,” “Identify” (with respect to persons),

“Identify” (with respect to documents or electronically stored information), “Person” and

“Concerning” shall have the definitions set forth in Rule 26(c) of the Local Rules of Civil

Procedure for the District of Connecticut.

       G.      The term “Identify” with respect to text messages shall mean to state the date, the

time, and the recipient(s) and sender of the text message.

       H.      The term “Identify” with respect to emails shall mean to state the date, the time,

and the recipient(s) (including any secondary recipients (i.e., carbon copy or blind carbon copy))

and sender of the email.

       I.      The term “Identify” with respect to phone calls shall mean to state the date, the

time, the duration, the participants on the phone call, and the substance of the phone call.

       J.      The term “including” shall mean “including without limitation.”

       K.      The terms “relate”, “refer”, “reflect” and any forms thereof shall be construed in

the broadest sense to mean constituting, reflecting, representing, supporting, contradicting,

referring to, relevant to, stating, describing, recording, noting, embodying, containing, mentioning,

studying, analyzing, discussing, or evaluating.        As indicated, the terms necessarily include

information that is in opposition as well as in support of your position(s) and claim(s) in this action.




                                                   3
        Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 5 of 9




       L.      The rules of construction set forth in Rule 26(d) of the Local Rules of Civil

Procedure for the District of Connecticut shall apply to these Interrogatories.

                                     INTERROGATORIES



INTERROGATORY NO. 13

       For each day from March 13, 2020 through April 9, 2020, Identify each text message that

You sent or received on your Alpha-issued iPhone that was related to the XFL’s and/or Alpha’s

business.

RESPONSE:



INTERROGATORY NO. 14

       For each day from March 13, 2020 through April 9, 2020, Identify each email that You

sent or received on your Alpha-issued iPhone that was related to the XFL’s and/or Alpha’s

business.

RESPONSE:



INTERROGATORY NO. 15

       For each day from March 13, 2020 through April 9, 2020, Identify each phone call that

You made or received on your Alpha-issued iPhone that was related to the XFL’s and/or Alpha’s

business.

RESPONSE:




                                                 4
       Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 6 of 9




INTERROGATORY NO. 16

       For each day from March 13, 2020 through April 9, 2020, Identify each text message that

You sent or received on your Alpha-issued iPhone that was not related to the XFL’s and/or Alpha’s

business.

RESPONSE:




INTERROGATORY NO. 17

       For each day from March 13, 2020 through April 9, 2020, Identify each email that You

sent or received on your Alpha-issued iPhone that was not related to the XFL’s and/or Alpha’s

business.

RESPONSE:



INTERROGATORY NO. 18

       For each day from March 13, 2020 through April 9, 2020, Identify each phone call that

You made or received on your Alpha-issued iPhone that was not related to the XFL’s and/or

Alpha’s business.

RESPONSE:




                                               5
        Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 7 of 9




INTERROGATORY NO. 19

       Identify all communications on or after April 16, 2020 between You and any of the

individuals listed in Plaintiff’s Disclosures or Defendants’ Disclosures, including each phone call

that You made to any of those individuals.

RESPONSE:



INTERROGATORY NO. 20

       Identify all health, dental, vision, disability, and life insurance plans covering You and

Your wife after April 9, 2020, including the costs and premiums associated with such plans.

RESPONSE:



INTERROGATORY NO. 21

       Identify the date on which each attorney representing You in this case first received

information indicating that You deleted and/or erased the browser history on the Alpha-issued

iPhone after receiving the April 9, 2020 termination letter, including in Your answer all details of

how each attorney learned of such information and all documents which reflect such knowledge

or information.

RESPONSE:




                                                 6
Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 8 of 9




                                   DEFENDANT ALPHA
                                   ENTERTAINMENT LLC

                                   By: /s/ Jeffrey P. Mueller
                                   Jerry S. McDevitt (pro hac vice)
                                   Curtis B. Krasik (pro hac vice)
                                   K&L GATES LLP
                                   K&L Gates Center
                                   210 Sixth Avenue
                                   Pittsburgh, PA 15222
                                   Phone: (412) 355-6500
                                   Fax: (412) 355-6501
                                   Email: jerry.mcdevitt@klgates.com
                                   Email: curtis.krasik@klgates.com

                                   Jeffrey P. Mueller (ct27870)
                                   DAY PITNEY LLP
                                   242 Trumbull Street
                                   Hartford, CT 06103
                                   Phone: (860) 275-0100
                                   Fax: (860) 275-0343
                                   Email: jmueller@daypitney.com

                                   Its Attorneys.




                               7
       Case 3:20-cv-00516-VAB Document 241-3 Filed 07/14/21 Page 9 of 9




                              CERTIFICATION OF SERVICE

       I hereby certify that, on May 17, 2021, a copy of the foregoing was served by email on
the following counsel of record:

                             Andrew M. Zeitlin
                             Joette Katz
                             Sarah E. Gleason
                             SHIPMAN & GOODWIN LLP
                             300 Atlantic Street
                             Stamford, CT 06901
                             Telephone: (203) 324-8100
                             Facsimile: (203) 324-8199
                             Email: azeitlin@goodwin.com
                             Email: jkatz@goodwin.com
                             Email: SeGleason@goodwin.com

                             Paul J. Dobrowski
                             Vanessa L. Pierce
                             Jared McHazlett
                             DOBROWSKI, LARKIN & STAFFORD, LLP
                             4061 Washington Avenue, Suite 200
                             Houston, Texas 77007
                             Telephone: (713) 659-2900
                             Facsimile: (713) 659-2908
                             Email: pjd@doblaw.com
                             Email: vpierce@doblaw.com
                             Email: jmchazlett@doblaw.com



                                                   /s/ Jeffrey P. Mueller




                                               8
